             Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 1 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                  §
    In re:                                                        §        Chapter 11
                                                                  §
    AGILON ENERGY HOLDINGS II LLC, et al.                         §        Case No. 21-32156 (MI)
                                                                  §
                           Debtors.1                              §        (Jointly Administered)
                                                                  §

     DEBTORS’ APPLICATION FOR ORDER AUTHORIZING THE RETENTION OF
    HUGH SMITH ADVISORS LLC AND TO DESIGNATE HUGH SMITH TO SERVE AS
          CHIEF RESTRUCTURING OFFICER AND RELATED SERVICES

    This application seeks an order that may adversely affect you. If you oppose the
    application, you should immediately contact the moving party to resolve the dispute. If
    you and the moving party cannot agree, you must file a response and send a copy to the
    moving party. You must file and serve your response within 21 days of the date this was
    served on you. Your response must state why the application should not be granted. If you
    do not file a timely response, the relief may be granted without further notice to you. If
    you oppose the application and have not reached an agreement, you must attend the
    hearing. Unless the parties agree otherwise, the court may consider evidence at the
    hearing and may decide the application at the hearing.

    Represented parties should act through their attorney.


To the Honorable Marvin Isgur,
United States Bankruptcy Judge:

             Agilon Energy Holdings II LLC, Victoria Port Power LLC, and Victoria City Power LLC

(collectively, the “Debtors”), file this Application for Order Authorizing the Retention of Hugh

Smith Advisors LLC and to Designate Hugh Smith to Serve as Chief Restructuring Officer and

Related Services (the “Application”). In support of this Application, the Debtors respectfully state:



1
    The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389) (“Agilon”), Case No. 21-
    32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City Power LLC (4169)
    (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’ mailing address is:
    5850 San Felipe, Ste 601, Houston, Texas 77057.

                                                            1
        Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 2 of 12




                                  Summary of Relief Requested

       1.      The Debtors seek authority to retain Hugh Smith Advisors LLC (“HSA”) to provide

chief restructuring services and designate Hugh Smith (“Mr. Smith”) as Chief Restructuring

Officer, effective as of the Petition Date (defined below), subject to further order of the Court and

in accordance with the terms and conditions set forth in that certain engagement agreement, dated

June 27, 2021, between HSA and the Debtors (the “Engagement Agreement”).

       2.      The relief requested in this Application is supported by the Declaration of Hugh

Smith in Support of Debtors’ Application for Order Authorizing the Retention of Hugh Smith

Advisors LLC and to Designate Hugh Smith to Serve as Chief Restructuring Officer and Related

Services (the “Smith Declaration”) attached to this Application as Exhibit A. A true and correct

copy of the Engagement Agreement is attached as Exhibit 1 to the Smith Declaration.

                                     Jurisdiction and Venue

       3.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b); and the Debtors confirm their consent

pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Local Rules”) to the

entry of a final order by the Court in connection with this Application to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       4.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.      The statutory bases for the relief requested are Bankruptcy Code sections 105(a),

327(a), 328, 330, 1107, and 1108 of title 11 of the United States Code (the “Bankruptcy Code”),




                                                  2
        Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 3 of 12




rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and rules 2014-1 and 2016-1 of the Bankruptcy Local Rules.

                                           Background

       6.      On June 27, 2021 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code commencing the above-captioned

chapter 11 cases (the “Chapter 11 Cases”).

       7.      The Debtors continue in possession of their respective properties and have

continued to operate and maintain their businesses as debtors in possession pursuant to Sections

1107(a) and 1108 of the Bankruptcy Code. On June 28, 2021, the Court entered an order [Docket

No. 5] authorizing the joint administration and procedural consolidation of these Chapter 11 Cases

pursuant to Bankruptcy Rule 1015(b).

       8.      No request for the appointment of a trustee or examiner has been made in these

Chapter 11 Cases. No statutory committee has been appointed in these Chapter 11 Cases.

       9.      Additional information regarding the Debtors, including their business operations,

corporate and capital structure, and the events leading to the Petition Date, is more fully set forth

in the Declaration of Hugh Smith in Support of Chapter 11 Petitions, First Day Motions, and

Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Secured Post-Petition

Financing Pursuant to 11 U.S.C. 364, (II) Authorizing Use of Cash Collateral Pursuant to 11

U.S.C. § 363, (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363 and 364, and

(IV) Granting Related Relief (the “First Day Declaration”). [Docket No. 42].

                                   Mr. Smith’s Qualifications

       10.     Mr. Smith is an accomplished energy industry leader with over 40 years of

experience backed by a proven track record in organizational leadership, power plant construction



                                                 3
        Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 4 of 12




and operations, renewable power generation development, integrated resource planning,

environmental/regulatory affairs, asset management, and risk management. Mr. Smith’s resume

is attached to this Application as Exhibit B and incorporated herein.

       11.     In December 2020, Mr. Smith was engaged by the Debtors as an independent

contractor to explore options with the Debtors and their senior lenders to restructure their debt.

During that time Mr. Smith worked with the Debtors’ then management in exploring possible

solutions to the Debtors’ financial problems, including a possible restructuring of the outstanding

debt agreements. As a result of his prepetition engagement, Mr. Smith was able to become initially

familiar with the Debtors’ financial affairs, debt structure, business operations, capital structure,

key stakeholders, and related matters.

       12.     The Debtors believe that HSA has developed significant, relevant experience and

expertise regarding the Debtors and their operations and assets, making HSA both well qualified

and uniquely situated to provide the services required by the Debtors in these Chapter 11 Cases.

       13.     The Debtors propose to retain HSA to provide chief restructuring services and

designate Mr. Smith as Chief Restructuring Officer postpetition in accordance with the terms set

out in the Engagement Agreement.

                                     Services to be Provided

       14.     The Debtors request entry of an order authorizing the retention of HSA and to

designate Mr. Smith to serve as the Debtors’ CRO and provide related services. In his capacity as

CRO, Mr. Smith’s duties are proposed to be those customarily performed by individuals holding

similar executive positions.

       15.     Subject to Bankruptcy Court approval, consistent with the Engagement Agreement,

HSA will provide the following restructuring and management services, without limitation:



                                                 4
Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 5 of 12




     i.   Oversee and direct the operation of the Debtors, including without limitation,
          being designated as an authorized signatory for the Debtors to execute all
          documents and agreements on behalf of the Debtors;

    ii.   Oversee and direct all activities required to bring the Debtors’ generation
          units into production;

   iii.   Oversee and direct the preparation of all financial information;

   iv.    Oversee and direct the development of short-term cash management
          procedures and liquidity forecasting, including developing and maintaining
          cash flow forecast and budgets delivered to the lender under any of the
          Debtors’ post-petition debtor-in-possession financing facilities (the “DIP
          Facility”);

    v.    Approve all material cash disbursements, in coordination with the Debtors’
          obligations under the DIP Facility, in order to maximize, protect, and preserve
          the assets of the Debtors;

   vi.    Oversee and direct the Debtors’ efforts to complete a sale of substantially all
          of its assets or such other sale or sales consistent with the requirements of the
          Debtors pursuant to the DIP Facility (“Sale”);

  vii.    Consistent with the requirements of the Debtors pursuant to the DIP Facility:
          oversee and direct the Debtors and their advisors through the Sale process,
          including due diligence, marketing, discussions and negotiations with
          potential bidders, seeking Bankruptcy Court approval and filing such other
          pleadings as may be necessary or desirable in connection with the Sale, any
          auctions in connection with the Sale, and documenting and closing the Sale;

  viii.   Oversee and direct the claims reconciliation process, including, without
          limitation, initiating and pursuing any necessary litigation involving claims
          filed against the Debtors, and approving or seeking approval, as applicable,
          of any settlements to be executed by the Debtors’ in connection therewith
          during the pendency of the Chapter 11 Cases;

   ix.    To the extent necessary and appropriate, attend hearings, meetings, and other
          events related to the Chapter 11 Cases as the Debtors’ representative;

    x.    Retain or terminate employees, contractors and professionals employed by
          the Debtors, subject to any required approval by the Bankruptcy Court;

   xi.    Oversee and direct the preparation of information, including any reports and
          the schedules needed for the Chapter 11 Cases, and have access to all of the
          Debtors’ controlled materials necessary for such preparation;



                                      5
        Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 6 of 12




             xii.     Participate in meetings with third parties and their respective representatives
                      on all material matters related to the Debtors and/or administration of the
                      Chapter 11 Cases;

             xiii.    Consistent with the requirements of the Debtors pursuant to the DIP Facility,
                      work with Debtors’ advisors with respect to the development, negotiation and
                      filing of any chapter 11 plan, disclosure statement or motion to dismiss or
                      convert the Debtors’ Chapter 11 Cases;

             xiv.     Provide testimony before the Bankruptcy Court with respect to the foregoing
                      to the extent (a) deemed necessary and appropriate, (b) consistent with the
                      customary role of a chief restructuring officer, (c) consistent with the other
                      provisions of the Engagement Agreement, and (d) consistent with the
                      requirements of the Debtors pursuant to the DIP Facility; and

              xv.     Consistent with the requirements of the Debtors pursuant to the DIP Facility,
                      take any and all actions necessary and appropriate to fulfill the CRO’s
                      responsibilities set forth above, including executing all necessary
                      documentation on behalf of the Debtors to effectuate the same.

       16.       Debtors submit that it is necessary to retain HSA pursuant to sections 327 and 328

to serve as their chief restructuring officer and that the retention of HSA for these purposes is

appropriate under the circumstances and in the best interest of the estates.

       17.       The services that have been and are to be provided by HSA are necessary to enable

the Debtors to maximize the value of their estates and will be complementary to, and not

duplicative of, the services of the Debtors’ other professionals. The Debtors believe that, based

on all engagement proposals obtained and reviewed, HSA’s proposed Compensation Structure, set

forth below, is competitive and reasonable given HSA’s quality of services, experience and

expertise.

                                      Terms of Engagement

       18.       HSA’s willingness to continue with its engagement and to assist and advise the

Debtors with respect to the chief restructuring officer services is contingent on HSA’s ability to be




                                                  6
        Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 7 of 12




retained in accordance with the terms and conditions of its Engagement Agreement with the

Debtors, including the compensation and indemnification provisions of that agreement.

        19.    HSA intends to apply for compensation for its professional services rendered to the

Debtors in these Chapter 11 Cases and reimbursement of the expenses it incurs in connection with

those services, subject to the Court’s approval and in compliance with applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, any applicable guidelines

established by the U.S. Trustee, and any other applicable procedures or order of the Court

consistent with the proposed compensation set forth in the Engagement Agreement (the

“Compensation Structure”). Further, because the Debtors are seeking to compensate HSA

pursuant to section 328(a) of the Bankruptcy Code, the Debtors believe that HSA’s compensation

should not be subject to any additional standard of review under section 330 of the Bankruptcy

Code.

        20.    In summary, subject to approval by the Bankruptcy Court, the Compensation

Structure provides for the following:

               a. A fixed monthly payment (the “Fixed Payment”) of $35,000 per month, paid
                  monthly in arrears and deposited directly into HSA’s designated bank account
                  unless it advises the Debtors that it wishes to be paid by check.

               b. Reimbursement of all expenses incurred by HSA for its activities under the
                  Engagement Agreement, including without limitation, airfare, lodging, meals
                  communications.

               c. In the event that any Eligible Sale Transaction (as defined in the Engagement
                  Agreement) occurs during the Term (as defined in the Engagement Agreement)
                  or within three (3) months immediately after the end of the Term, unless the
                  Term is terminated by the Debtors for cause or voluntarily by HSA (the “Sale
                  Closing”), the Debtors shall pay to Smith from the proceeds of the Sale Closing,
                  an amount (the “Sale Payment”) equal to (i) $75,000; plus (ii) 0.325% of
                  Proceeds (as defined in the Engagement Agreement).

               d. All compensation is subject to final approval of the Bankruptcy Court.



                                                7
        Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 8 of 12




       21.     HSA does not customarily maintain detailed time records similar to those

customarily maintained by attorneys because, with the exception of participation in judicial

proceedings as outlined above, HSA’s services will not be compensated on an hourly basis, but

rather through certain fixed fees.

       22.     The Debtors believe that the Compensation Structure is reasonable and comparable

to compensation generally charged by chief restructuring officers of similar stature and for

comparable engagements, both in and out of bankruptcy proceedings.                The proposed

Compensation Structure takes into consideration the hours worked, results achieved, and the

ultimate benefit to the Debtors’ estates from the work performed by HSA during this engagement,

as well as the difficulty and complexity of the engagement.

       23.     Further, the Compensation Structure is consistent with Mr. Smith’s normal and

customary billing practices for engagements of this size and complexity. The Debtors believe that

the ultimate benefit of HSA’s services cannot be measured by simple reference to the number of

hours worked by HSA on this engagement. Accordingly, the Debtors believe that the proposed

Compensation Structure is both reasonable and market-based.

       24.     HSA and Mr. Smith received payments totaling $57,641.68 in compensation and

expense reimbursement prior to the Petition Date. Prior to the Petition Date, HSA agreed to waive

outstanding amounts owed by the Debtors in the amount of $76,750.00. HSA and Mr. Smith agree

and confirm that such amount was waived prior to the Petition Date.

       25.     As a material part of the consideration for which HSA has agreed to provide the

services herein, pursuant to the Engagement Agreement, the Debtors have agreed to indemnify

and hold HSA harmless under the circumstances as set forth in the Engagement Agreement.




                                               8
           Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 9 of 12




           26.      The Debtors believe that the indemnity provisions are reasonable terms and

conditions of HSA’s engagement and were, along with all of the terms of the Engagement

Agreement, negotiated at arm’s length and in good faith with the Debtors’ secured lenders with

input from the Debtors’ proposed financial advisor Grant Thornton, LLP. HSA and the Debtors

believe that the indemnity provisions are comparable to indemnification provisions generally

obtained in comparable engagements, both in and out of court. The Debtors respectfully submit

that the indemnification provisions contained in the Engagement Agreement, viewed in

conjunction with the other terms of HSA’s proposed retention are reasonable and in the best

interest of the Debtors, their estates and creditors.

                                            Disinterestedness

           27.      To the best of the Debtors’ knowledge, HSA (a) is a “disinterested person” as that

term is defined in section 101(14) of the Bankruptcy Code as required by section 327 of the

Bankruptcy Code, as modified by sections 328(c) and 1107(b) of the Bankruptcy Code, (b) does

not hold or represent an interest adverse to the Debtors or their estates with respect to matters as

to which HSA is to be retained, and (c) has no connection to the Debtors, their creditors or related

parties.

           28.      Specifically, as represented in the Smith Declaration, neither HSA nor Mr. Smith

within two years before the date of the filing of these Chapter 11 Cases, were creditors, equity

security holders, insiders or employees of the Debtors. In addition, as set forth in the Smith

Declaration:

                 a. HSA, its members and employees are not and were not, within two years before the
                    date of the filing of these Chapter 11 Cases, creditors, equity security holders,
                    insiders or employees of the Debtors;

                 b. HSA will not employ any past or present employees of the Debtors in connection
                    with its work as the CRO in these Chapter 11 Cases; and


                                                    9
        Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 10 of 12




              c. In its capacity as CRO in these Chapter 11 Cases, HSA will not intentionally
                 misrepresent any fact to any person.

        29.      HSA has reviewed its records to determine whether it has any relationships with

the creditors and parties in interest provided by the Debtors, and, to the best of the Debtors’

knowledge, information, and belief, and except as disclosed in the Smith Declaration, HSA has

represented that it neither holds nor represents any interest materially adverse to the Debtors’

estates in connection with any matter on which it would be retained.

        30.      In addition, as set forth in the Smith Declaration, if any new material facts or

relationships are discovered or arise, HSA will provide the Court with a supplemental declaration.

                                      Applicable Authority

        31.      The Debtors submit that the retention of HSA under the terms described herein is

appropriate under sections 327(a), 328, and 1107(b) of the Bankruptcy Code. Section 327(a) of

the Bankruptcy Code empowers the trustee, with the Court’ s approval, to employ professionals

“that do not hold or represent an interest adverse to the estate, and that are disinterested persons,

to represent or assist the trustee in carrying out the trustee’s duties under this title.” 11 U.S.C.

§ 327(a). Section 101(14) of the Bankruptcy Code defines a “disinterested person” as a person

that:

                        (a)    is not a creditor, an equity security holder, or an insider;

                        (b)    is not and was not, within 2 years before the date of the filing of the
                               petition, a director, officer, or employee of the debtor; and

                        (c)    does not have an interest materially adverse to the interest of the
                               estate or of any class of creditors or equity security holders, by
                               reason of any direct or indirect relationship to, connection with, or
                               interest in, the debtor, or for any other reason.

11 U.S.C. § 101(14).




                                                 10
       Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 11 of 12




       32.     Section 328(a) of the Bankruptcy Code authorizes the retention of a professional

person “on any reasonable terms and conditions of employment . . . .” 11 U.S.C. § 328(a). The

Debtors submit that the terms and conditions of HSA’s retention as described herein, including the

proposed compensation and indemnification terms, are reasonable and in keeping with the terms

and conditions typical for engagements of this size and character. Since Debtors will require

substantial assistance with the reorganization process, it is reasonable for Debtors to seek to retain

HSA to provide chief restructuring officer services and designate Mr. Smith as Chief Restructuring

Officer on the terms and conditions set forth herein and in the Engagement Agreement.

                                               Notice

       33.     Notice of this Application has been provided to: (i) the Office of the United States

Trustee; (ii) those persons who have formally appeared and requested notice of service in this

proceeding pursuant to Bankruptcy Rules 2002; (iii) counsel for and the members of any

committees appointed by this Court; (iv) counsel for the Debtors’ first-lien prepetition lender and

proposed debtor-in-possession credit facility; (v) the thirty (30) largest unsecured creditors of the

Debtors; (vi) governmental agencies having a regulatory or statutory interest in these cases; and

(vii) any other party entitled to notice pursuant to Bankruptcy Local Rule 9013-1(m). A copy of

this Application is also available on the website of the Debtors’ notice and claims agent at

http://cases.stretto.com/agilonenergy. In light of the nature of the relief requested, and the exigent

circumstances of these cases, the Debtors submit that no further notice is necessary.

       The Debtors respectfully request that the Court (i) enter a proposed order in substantially

the same form as that submitted with this Application granting the relief requested herein and

approving Hugh Smith Advisors LLC’s retention to provide chief restructuring services




                                                 11
       Case 21-32156 Document 77 Filed in TXSB on 07/27/21 Page 12 of 12




anddesignate Mr. Smith as Chief Restructuring Officer to the Debtors in these Chapter 11 Cases

and (ii) provide such other relief as the Court deems appropriate and just.

                                              Respectfully submitted,

                                              /s/ Simon R. Mayer
                                              Elizabeth M. Guffy
                                              Texas Bar No. 08592525
                                              Simon R. Mayer
                                              Texas Bar No. 24060243
                                              LOCKE LORD LLP
                                              600 Travis St., Suite 2800
                                              Houston, TX 77002
                                              Telephone: (713) 226-1200
                                              Facsimile: (713) 223-3717
                                              Email: eguffy@lockelord.com
                                                      simon.mayer@lockelord.com

                                              Proposed Attorneys for
                                              Agilon Energy Holdings II LLC, et al.


                                      Certificate of Service

      The undersigned certifies that this Application was served electronically on July 27, 2021
via ECF on those parties registered to receive ECF service in these Chapter 11 Cases.

                                              /s/ Simon R. Mayer
                                              Simon R. Mayer




                                                12
